Citation Nr: 0122110	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  95-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for boils.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision by 
the Newark, New Jersey RO, which, in pertinent part, denied 
service connection for a hernia and boils.  This case was 
before the Board in December 1996 when it was remanded for 
additional development.  The additional issue of entitlement 
to a rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD) is being remanded for the issuance of a 
statement of the case pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999).

The Board also notes that in April 2001 the veteran reopened 
service connection claims for hypertensive cardiovascular 
disease and diastasis recti.  Since these issues have not 
been reviewed by the RO, the Board refers these issues to the 
RO for adjudication.  Accordingly, these issues are not 
before the board at this time.


REMAND

The Board notes that in September 1996, a hearing was held 
before a member of the Board, who is presently no longer 
employed by the Board.  Pursuant to 38 C.F.R. § 20.707 
(2000), the Board Member who conducts a hearing shall 
participate in making the final determination of the claim.  
In July 2001, a letter was sent from the Board to the 
veteran, informing the veteran that he had the right to 
request another Board hearing, if he so desired.  The 
veteran's reply, received that same month, indicates that he 
does desire another Board hearing.  He specified the RO as 
the location for the hearing.

In addition, the veteran contends that his service-connected 
PTSD is more disabling than currently evaluated.  A review of 
the claims folder shows that a June 2000 decision granted 
service connection for PTSD, evaluated as 30 percent 
disabling.  The Board notes that a notice of disagreement to 
this action was received in May 2001; however, no statement 
of the case has been issued.  The United States Court of 
Appeals for Veterans Claims has held that the RO's failure to 
issue a statement of the case is a procedural defect 
requiring Remand.  Manlicon v. West, 12 Vet. App. 238 (1999) 
(in circumstances where a notice of disagreement is filed, 
but a statement of the case has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued).  Therefore, the RO should furnish the 
veteran with a statement of the case concerning the issue of 
entitlement to a rating in excess of 30 percent for PTSD.

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

Thereafter, the RO should return the claims folder to this 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




